Citation Nr: 0014026	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  98-17 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for emphysema to 
include as due to tobacco use in service.

2.  Entitlement to service connection for nicotine 
dependence.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION


The veteran had active service from July 1950 to June 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1998 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  


FINDINGS OF FACT

1.  The veteran has not presented any competent evidence of a 
link between the current emphysema and his period of service, 
to include tobacco use during service

2.  The veteran has not presented any competent evidence that 
he developed nicotine dependence during his period of 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for emphysema to include 
as due to tobacco use in service is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The claim of entitlement to service connection for 
nicotine dependence is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as bronchiectasis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999). Service connection may also be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (1999).

The Board notes parenthetically that, in July 1998, the 
President of the United States signed the "Internal Revenue 
Service Restructuring and Reform Act of 1998" (IRS Reform 
Act) into law as Public Law No. 105-206.  In pertinent part, 
the IRS Reform Act strikes out section 8202 of the 
"Transportation Equity Act for the 21st Century" (TEA 21), 
which was earlier signed by the President into law in June 
1998, and inserts a new section that expressly prohibits the 
granting of service connection for a disability on the basis 
that it resulted from an injury or disease attributable to 
the use of tobacco products by a veteran during his service 
in the military.  112 Stat. 685, 865-66 (1998) (codified at 
38 U.S.C. § 1103).  Since, however, section 1103 applies only 
to claims that were filed after June 9, 1998, it has no 
affect on this case because the veteran filed his claim 
earlier than that date.

However, in reviewing any claim for VA benefits, the initial 
question is whether the claim is well grounded.  The 
appellant has "the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well-grounded."  See 38 U.S.C.A. § 5107(a); 
Robinette v. Brown, 8 Vet. App. 69, 73 (1995).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107]."  See Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1991).  If not, the claim must be denied 
and there is no further duty to assist the appellant with the 
development of evidence pertaining to that claim.  See 38 
U.S.C.A. § 5107(a) (West 1991).

Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Epps v. Gober, 126 F.3d 1464, 1468 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by: (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).

Symptoms, not treatment, are the essence of evidence of 
continuity of symptomatology.  Savage v. Gober, 10 Vet. App. 
at 496.  Moreover, a condition "noted during service" does 
not require any type of special or written documentation, 
such as being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence noting the specific symptomatology is 
required to demonstrate a relationship between the present 
disability and the demonstrated continuity of symptomatology 
unless such a relationship is one for which a lay person's 
observation is competent.  Id. at 497.  

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that in order for a claim for 
direct service connection based on tobacco use to be well 
grounded, there must be competent evidence that the claimed 
disability was due to smoking in service as opposed to 
smoking at some time thereafter.  The Court further held that 
in order for a claim of secondary service connection based on 
smoking to be well grounded, there must be a diagnosis of 
nicotine addiction in service.  Davis v. West, 13 Vet. App. 
178 (1999).  The Court further held that a lay person was not 
competent to diagnose nicotine addiction in service.  Davis, 
13 Vet. App. at 184.

The veteran reported in a written statement dated in October 
1998 that he started smoking in service.  He said that the 
cigarettes were either free or very cheap, and that he was 
encouraged to smoke by the social pressures of military 
service.  The veteran contends that he now has emphysema as a 
result of tobacco use in service or nicotine dependence which 
developed in service. 

In a precedent opinion, the VA General Counsel concluded that 
(1) a determination of whether nicotine dependence may be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles and (2) service connection may be 
established for a disability or death if the evidence 
establishes that the underlying disease or injury was caused 
by tobacco use during service.  VAOPGCPREC 2-93 (January 
1993).  The General Counsel issued a clarification of this 
opinion in June 1993 and stated that the opinion does not 
hold that service connection will be established for a 
disease related to tobacco use if the affected veteran smoked 
in service.  Rather, the opinion holds that any disability 
allegedly related to tobacco use which is not diagnosed until 
after service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits, (2) 
whether the veteran acquired a dependence on nicotine in 
service, and (3) whether that dependency may be considered 
the proximate cause of disability or death resulting from the 
use of tobacco products by the veteran.  VAOPGCPREC 19-97, 62 
Fed. Reg. 37954 (1997).  In a May 1997 memorandum, VA Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.  The Board is statutorily 
bound to follow the precedential opinions of the VA Office of 
General Counsel.  See 38 U.S.C. § 7104(c) (West 1991). 

The veteran's service medical records contain one reference 
to the veteran's tobacco use in service.  In December 1952, 
the veteran was seen with a complaint of headaches.  History 
given at that time included a one pack per day history of 
smoking.  Although service medical records do not indicate 
that the veteran began smoking cigarettes in service, the 
veteran's recent account of having started smoking during 
service may be presumed to be true for the purpose of 
determining whether his claim is well grounded.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995); King v. Brown, 5 
Vet. App. 19, 21 (1993).

Further, the veteran's service medical records do not contain 
any evidence of the presence of emphysema or treatment of 
other chronic respiratory disorder.  The report of a medical 
examination conducted upon separation from service shows that 
the veteran's chest and lungs were normal.  There is also no 
evidence that bronchiectasis was manifest within one year 
after separation from service.  The veteran has reported that 
the emphysema was first diagnosed in October 1990.

The veteran contends that service connection is warranted for 
emphysema because it is medically recognized as being an 
illness which is caused by smoking.  After a review of the 
medical evidence, the Board finds that the veteran has not 
submitted a well-grounded claim for direct service connection 
for emphysema because there is no medical evidence that 
suggests in any way that the veteran incurred the disorder in 
service or that an etiological relationship exists between 
this disorder and in-service smoking.  See Caluza, 7 Vet. 
App. at 506 and Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); 38 C.F.R. § 3.303(d).  The Board notes that there is 
no evidence of a chronic respiratory disorder in service.  
Post-service medical records also show that the veteran's 
respiratory disorder was first diagnosed many years after 
service, and no medical opinion of record has related the 
veteran's emphysema to in-service smoking.  While the veteran 
may have smoked during his entire military career, by his own 
admission, he continued to smoke heavily after service and up 
until 1985 - a significant period of time.  In this regard, 
the Board has noted that the report of a respiratory 
disorders examination conducted by the VA in December 1993 
shows that the veteran reported that he smoked especially 
heavily in service, and smoked heavily prior to 1985 when he 
quit.  Following examination, the diagnosis was chronic 
pulmonary emphysema.  However, the VA examiner did not relate 
that emphysema to in-service smoking as opposed to the 
smoking which he did after service.  Similarly, a written 
statement from David Pope, M.D., dated in December 1998 shows 
that the veteran has severe COPD, but the statement does not 
contain an opinion relating that disorder to service.  The 
effect of post-service smoking, as an intercurrent cause, is 
relevant to the question of etiology between in-service 
smoking and a post-service diagnosis of emphysema.  
VAOPGCPREC 2-93.  Under these circumstances, the Board finds 
that there is no evidence to support the veteran's theory 
that he currently suffers from emphysema as a result of in-
service smoking.  Absent competent evidence of a link between 
any current emphysema and smoking during service, the Board 
must conclude that the claim for service connection for 
emphysema, to include consideration as due to smoking in 
service, is not well grounded.

The veteran has also not submitted a well-grounded claim for 
secondary service connection for nicotine addiction because 
there is no evidence of a diagnosis of nicotine addiction 
which was incurred in service.  See Caluza and Grottveit, 
both supra.  Nicotine dependence is a medical question that 
must be answered by a medical opinion or diagnosis.  See 
Grottveit and Davis, both, supra.  Although a medical 
professional might render such an opinion after the veteran's 
discharge from service, based on past medical history, there 
is no such medical evidence in the record on appeal.  In view 
of the absence of a statutory presumption as to nicotine 
dependence and in view of the absence of the required medical 
evidence of nicotine dependence related to service as well as 
the veteran's post-service smoking, the Board, must apply the 
well-grounded requirements here just as it would in the case 
of any other VA claimant.  Accordingly, the Board finds that 
the veteran's claim for service connection for nicotine 
dependence incurred in service is not well grounded.

As a final note, the Board observes that the veteran does not 
contend and the record does not reflect that that veteran has 
had a chronic respiratory disorder since service that has 
continued through the present.  Thus, a discussion of the 
applicability of the provisions of 38 C.F.R. § 3.303(b) to 
establish a well-grounded claim is unnecessary in this case.  
Savage, supra.

The Board recognizes the veteran's belief that his emphysema 
is related in some way to his smoking in service.  As noted 
above, evidentiary assertions by a claimant are accepted as 
true for purposes of determining whether a claim is well 
grounded, but an exception to that rule is where the 
evidentiary assertion is beyond the competence of the person 
making it.  In this case, the veteran has related his 
emphysema to his smoking habit both in service and after 
service.  He asserts that he developed a nicotine addiction 
in service.  The veteran, however, has not been shown to have 
the professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between his 
smoking and a nicotine addiction in service, or to link his 
emphysema to service.  See, e.g., Voerth v. West, 13 Vet. 
App. 117, 120 (1999); Bostain v. West, 11 Vet. App. 124, 127 
(1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) aff'd 
sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), 
cert. denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit, supra.  As such, the veteran's 
claims must be denied as not well grounded.

The Board is not aware of any additional evidence which could 
serve to well ground the veteran's claims.  As the duty to 
assist has not been triggered here by a well-grounded claim, 
the Board finds that the VA has no obligation to further 
develop the veteran's claims.  Accordingly, the Board is not 
required to remand the case for further evidentiary 
development.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps, 126 F.3d at 
1464; Grivois v. Brown, 5 Vet. App. 136, 140 (1994).



ORDER

Service connection for emphysema to include as due to tobacco 
use in service is denied.

Service connection for nicotine dependence is denied.




		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

 

